Citation Nr: 1821232	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent of coronary artery disease (CAD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a left shoulder disorder. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gerard Childress, Agent



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to November 1968 and from May 1970 to May 1974, to include service in Korea during the Vietnam War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected CAD warrants a higher rating. The Veteran last underwent a VA examination in September 2011. In a March 2013 statement the Veteran stated that his health has been deteriorating rapidly since 2011 and indicated that his symptoms have worsened. As it has been over 6 years since the Veteran has been provided with a VA examination concerning his service-connected CAD and there is an indication of worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected CAD. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for a left shoulder disorder, remand is required for an adequate examination or opinion. In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159 (c) (4). Id. at 81. Under this test, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. Id.; see also 38 C.F.R. § 3.159 (c) (4) (2017). Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran was examined in June 2013 and found to not meet the criteria for a diagnosis of PTSD. Rather, he was diagnosed with anxiety disorder, which the examiner found not to be related to service. However, the examiner failed to provide a rationale for this opinion. Further, VA treatment records now indicate that the Veteran has a current diagnosis for PTSD. Therefore, a new examination should be scheduled for the Veteran.

In regards to the left shoulder disorder, the Board notes that although the STRs are silent for treatment of a left shoulder disorder, the Veteran's December 1965 entrance report of medical history noted that he had sustained a left shoulder injury prior to service, which resulted in "mild residuals" of occasional ache with changes in the weather. However, on his December 1965 entrance examination, no abnormalities or disorders of the shoulder were noted. Further, in an August 2011 statement the Veteran stated that he incurred a left shoulder injury in Korea during the Vietnam War. The record shows complaints of a current left shoulder disorder. 

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the Veteran's service treatment records (STRs) show a normal entrance examination in December 1965. Although a history of left shoulder injury with occasional aching is noted on the Veteran's initial report of medical history, the entrance examination was nevertheless normal. Thus, because a left shoulder disorder was not noted at service entrance, the presumption of soundness applies. See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

However, no VA examination for the Veteran's claimed left shoulder disorder has been provided. Because the Veteran is presumed sound with regard to his left shoulder at his entry into service and has contended that he injured his left shoulder in service and has had left shoulder problems since, the Board finds that an examination is necessary to determine the etiology of the Veteran's left shoulder disorder. In particular, the examiner's opinion must address both whether there is clear and unmistakable evidence that a left shoulder disorder existed prior to service and whether there is clear and unmistakable evidence that any diagnosed left shoulder condition was not aggravated by service. The Board is unable to adjudicate the claim based on the present record, and remand is thus required to obtain an opinion that complies with the correct legal framework. 

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection and increased rating because an allowance of those claims could change the outcome of the TDIU claim. The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the severity of his service-connected CAD. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire.

2. Provide the Veteran with an appropriate examination to determine the diagnosis and etiology of any acquired psychiatric disorder found to be present. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The VA examiner is asked to address the following questions:

a. The VA examiner should determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity. Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b. If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

3. Provide the Veteran with an appropriate examination to determine the etiology of his left shoulder disorder. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must provide well-reasoned responses to each of the following:

a. Is there clear and unmistakable (undebatable) evidence that the Veteran had a left shoulder disorder prior to his active duty service?

b. If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing left shoulder disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's service?

c. If the answer to question (a) above is no, is it at least as likely as not (50 percent or greater probability) that a left shoulder disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

4. Review the examination reports to ensure that they are in compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


